15862

lago das Berlengas — ilha da Berlenga e recifes circundantes, Ilhéus das
Estelas, Farilhões e Forcadas — e uma vasta área marinha adjacente.

Considerando as caracteristicas únicas deste arquipélago, e que levou
ao seu reconhecimento internacional como Reserva da Biosfera da
UNESCO no ano de 2011, bem como a fragilidade dos seus ecossis-
temas insulares, o Regulamento do Plano de Ordenamento da Reserva
Natural das Berlengas determina que o número de pessoas autorizadas
na área terrestre da reserva natural, concretamente na ilha da Berlenga,
fique condicionado ao estabelecimento da respetiva capacidade de carga
humana, a definir em portaria do membro do Governo responsável pela
área do ambiente.

Esta capacidade de carga humana foi definida tendo por base a rea-
lização de estudos científicos e após a devida articulação no Conselho
Estratégico da Reserva Natural das Berlengas, que reúne os repre-
sentantes designados pelas entidades competentes da administração
central do Estado, pela Comissão de Desenvolvimento e Coordenação
Regional de Lisboa e Vale do Tejo, pela Câmara Municipal de Peniche,
pelas organizações não governamentais de ambiente e pelas entidades
associativas e empresariais dos sectores da atividade socioeconómica
relevantes no contexto desta área protegida.

O resultado alcançado considera a sensibilidade das espécies e dos
habitats naturais presentes no arquipélago e a dimensão da sua área
terrestre, bem como as condicionantes de segurança das pessoas e os ser-
viços de apoio em funcionamento, nos diferentes períodos do ano, na ilha.

A regulação dos aspetos específicos relativos ao controlo da capaci-
dade de carga humana, nomeadamente no que diz respeito ao controlo
de pessoas presentes na área da reserva natural, as que pernoitam na
ilha da Berlenga, as que visitam a sua parte terrestre e as associadas
às atividades que se realizam na área marinha do arquipélago, está já
a ser desenvolvida por um grupo de trabalho intersectorial que deverá
apresentar, até ao final do presente mês de maio, uma proposta de
regulamento a aprovar pelos membros do Governo responsáveis pelas
áreas da defesa nacional, do turismo e do ordenamento do território e
conservação da natureza.

A presente portaria foi objeto de consulta pública nos termos do
Código do Procedimento Administrativo.

Assim:

Manda o Governo, pela Secretária de Estado do Ordenamento do
Território e da Conservação da Natureza, ao abrigo do artigo 10.º do
Regulamento do Plano de Ordenamento da Reserva Natural das Berlen-
gas, aprovado pela Resolução do Conselho de Ministros n.º 180/2008,
de 24 de novembro, e no uso das competências delegadas pelo Ministro
do Ambiente, previstas na subalínea ) da alínea c) do n.º 3 do Despacho
n.º 11198/2018, publicado no Diário da República, 2.º série, n.º 229, de
28 de novembro de 2018, o seguinte:

Artigo 1.º
Capacidade de carga humana

1—A capacidade de carga humana na área terrestre da ilha da Ber-
lenga é fixada até ao limite máximo de 550 pessoas em simultâneo,
para além dos utilizadores referidos nas alíneas c), d) e e) do n.º 2 do
artigo 10.º do Regulamento do Plano de Ordenamento da Reserva Na-
tural das Berlengas, aprovado pela Resolução do Conselho de Ministros
n.º 180/2008, de 24 de novembro.

2 — O disposto no número anterior não abrange os agentes da auto-
ridade no âmbito de intervenções relativas à segurança pública.

Artigo 2.º
Entrada em vigor
A presente portaria entra em vigor no dia seguinte ao da sua publi
cação.
$ de maio de 2019. — A Secretária de Estado do Ordenamento do
Território e da Conservação da Natureza, Célia Maria Gomes de Oli-

veira Ramos.
312284471

Conselho Nacional do Ambiente
e do Desenvolvimento Sustentável

Louvor n.º 205/2019

O Conselho Nacional do Ambiente e do Desenvolvimento Sustentá-
vel (CNADS) é um órgão com funções consultivas, independente, que
tem por missão proporcionar a participação das várias forças sociais,
culturais e económicas na procura de consensos alargados relativamente
à política ambiental.

Diário da República, 2.“ série — N.º 98 — 22 de maio de 2019

Nos termos da lei, o CNADS funciona em instalações cedidas pelo
Ministério responsável pela área do ambiente e dispõe de uma assessoria
técnica e administrativa, assegurada com o apoio da Secretaria-Geral
do referido Ministério.

A Secretaria-Geral garante as funções de apoio técnico e adminis-
trativo, desenvolvendo e dando execução a uma multiplicidade de pro-
cessos e procedimentos nos domínios da gestão de recursos internos,
da gestão orçamental, de recursos humanos, de apoio informático, de
unidade ministerial de compras, da comunicação e relações públicas e
da gestão do edifício.

Do exposto decorre que o exercício das atividades inerentes ao cum-
primento da missão do CNADS pressupõe um indispensável apoio da
Secretaria-Geral do Ambiente e da Transição Energética, que tem vindo
a ser assegurado com rigor, competência e espírito colaborativo.

Realça-se a incessante disponibilidade da Secretária-Geral e da
Secretária-Geral Adjunta para orientar os recursos da Secretaria-Geral
no sentido da procura contínua de soluções e na gestão de recursos
humanos e financeiros que todos reconhecemos escassos.

Por outro lado, é de destacar a competência profissional e notável
idoneidade dos dirigentes intermédios da Secretaria-Geral, aliadas a uma
evidente experiência e um profundo conhecimento das matérias.

Acresce a recetividade dos trabalhadores da Secretaria-Geral e o seu
elevado sentido de responsabilidade, que se refletem em resultados de
excelência na qualidade do serviço prestado.

Decorre do exposto que a Secretaria-Geral tem contribuído, de forma
significativa, para a eficiência e prestígio institucional do CNADS, pelo
que o Conselho deliberou por unanimidade, na 1.º Reunião Extraordiná-
ria de 2019, realizada em 15 de abril, expressar público reconhecimento
e louvor à Secretária-Geral, à Secretária-Geral Adjunta, aos Dirigentes
e a todos os trabalhadores da Secretaria-Geral do Ambiente e da Tran-
sição Energética.

8 de maio de 2019. — O Presidente, Filipe Duarte Santos.
312285046

Direção-Geral de Energia e Geologia

Aviso (extrato) n.º 8864/2019

Faz-se público, nos termos e para efeitos do n.º do artigo 6.º do
Decreto-Lei n.º 88/90, de 16 de março, que a Exchange Minerals Ltd.,
requereu a atribuição de direitos de prospeção e pesquisa de depósitos
minerais de ouro, prata, cobre, chumbo, zinco e minerais associados,
numa área denominada «Montemor», localizado nos concelhos de
Évora, Montemor-o-Novo e Vendas Novas, delimitada pela poligonal
cujos vértices, se indicam seguidamente, em coordenadas no sistema
PT-TMOG/ETRS89:
Área total do pedido: 410,740 km?

Vértice X(m) Y(m)
1. -21000 -109000
2. 6500 -121450
3. 8850 -134650
4 -19800 -125075
5 -22850 -116450

Atendendo ao Decreto-Lei n.º 88/90, de 16 de março, convidam-se
todos os interessados, no prazo de 30 dias a contar da data da publicação
do presente, a apresentar por escrito:

a) Ao abrigo do n.º 1 do artigo 6.º, reclamações fundamentadas;
b) Ao abrigo do n.º 1 e do n. 3 do artigo 5.º, propostas contratuais.

O pedido está patente para consulta, dentro das horas de expediente,
na Direção de Serviços de Minas e Pedreiras da Direção-Geral de Ener-
gia e Geologia, sita na Av. 5 de Outubro, n.º 208 (Ed. Santa Maria),
1069-203 Lisboa, entidade para quem devem ser remetidas as reclama-
ções. O presente aviso, planta de localização e a publicitação do pedido
estão também disponíveis na página eletrónica desta Direção-Geral.
21 de março de 2019. — A Subdiretora-Geral, Cristina Lourenço.
312250701

Contrato (extrato) n.º 258/2019

Nos termos do artigo 16.º do Decreto-Lei n.º 88/90, de 16 de março,
dá-se público conhecimento que o contrato de concessão de exploração
de depósitos minerais de lítio e minerais associados a que corresponde
Diário da República, 2.º —N.º98— 22 de maio de 2019

on. de cadastro C-152 «Romano» celebrado em 28 de março de 2019,
entre o Estado e a Lusorecursos Portugal Lithium, S. A., encontra-se
disponível no sítio da internet da DGEG (https://wwwdgeg.gov.pt').

Área: 825,4 hectares, concelho de Montalegre, distrito de Vila Real,
delimitada pela poligonal cujos vértices, se indicam seguidamente em
coordenadas no sistema PT TMOG/ETRS89:

Vértice X(m) Y(m)
Bloco A
34187 231416
34214,4 231402
35131,5 231607
35227,4 231005
34365 230936
34707,2 229896
35055,7 227910
34077,5 228130
33469,2 228346
32872,9 229321
32872,9 230184
32640,2 230786
32831,9 231197
33365,7 231429
e 33569,3 232055
Bloco B
37728,8 239141
38923,4 237237
38173 236940
36935,6 238628

30 de abril de 2019. — A Subdiretora-Geral, Cristina Lourenço.
312267623

Despacho n.º 5084/2019

O Decreto-Lei n.º 130/2014, de 29 de agosto, alterado e republicado
pelo Decreto-Lei n.º 69/2018, de 27 de agosto, aprovou a orgânica da
Direção-Geral de Energia e Geologia (DGEG), no desenvolvimento do
qual a Portaria n.º 62-A/2015, de 3 de março, fixou a respetiva estru-
tura nuclear, as competências das unidades orgânicas e o seu número
máximo.

A operacionalização da missão do Estado, de prossecução do inte-
resse público e de satisfação de necessidades coletivas, tem evoluído
significativamente ao longo do tempo, exigindo ao serviço público,
obrigado a atuar num contexto de modernização administrativa, de
desmaterialização e melhoria continua de processos, exigências tecno-
lógicas acrescidas no que se refere às capacidades de desenvolvimento
e gestão de aplicações, gestão de bases de dados, desenvolvimento e
operação de sistemas de comunicação e à interoperabilidade técnica dos
seus sistemas de informação.

Consideração a necessidade urgente de reestruturação das unidades
nucleares da DGEG, em particular a importância de internalizar as
competências relativas às tecnologias de informação e comunicação
(TIC), anteriormente asseguradas pela prestação centralizada de serviços
comuns aos serviços integrados do Ministério da Economia através da
respetiva Secretaria-Geral.

Considerando que a Direção de Serviços de Assessoria e Regulamen-
tação (DSAR), uma área transversal da DGEG, tem sido reorientada
para incluir as atribuições relativas aos objetivos e missão da DGEG,
referentes ao prosseguimento e melhoria do serviço público, em con-
creto no que respeita, à digitalização dos seus processos de negócio, à
desmaterialização da informação relativa a esses processos e ao desen-
volvimento de aplicações de interface para os processos intemos e de
relacionamento externo da DGEG, bem como, as atribuições relativas
à coordenação da participação dos serviços operacionais no âmbito da
elaboração e aprovação dos instrumentos de política de ordenamento
do território.

Importa agora criar unidades flexíveis que permitam aprofundar e
desenvolver as atribuições e competências da DSAR no âmbito das
tecnologias de informação e comunicação.

Assim, determino:

1 —Ao abrigo do disposto na alinea f) do n.º 1, do artigo 7.º,
da Lei n.º 2/2004, de 15 de janeiro, alterada e republicada pela Lei
n.º 64/2011, de 22 de dezembro, conjugado com o n.º 5 do artigo 21.º
da Lei n.º 4/2004, de 15 de janeiro, alterada pela Lei n.º 51/2005, de
30 de agosto, pelos Decretos -Leis n.º” 200/2006, de 25 de outubro e
105/2007, de 3 de abril, pela Lei 64-4/2008, de 31 de dezembro, pela

15863

Lei n.º 57/2011, de 28 de novembro, pelo Decreto- Lei n.º 116/2011,
de 5 de dezembro e pela Lei n.º 64/2011, de 22 de dezembro e atento
o disposto nos artigos 1.º, 4.º, 5.º, e 12.º, da Portaria n.º 62-A/2015, de
3 de março, é criada a unidade flexível, dependente da DSAR, com a
seguinte designação:

Divisão de Desenvolvimento e Manutenção Aplicacional.

2 — As competências da unidade flexível referida no número anterior
constam do Anexo ao presente despacho.

3 — O presente despacho produz efeitos com início a 6 de maio de
2019.

9 de maio de 2019. — O Diretor-Geral, João Pedro Costa Correia
Bernardo.

ANEXO

Competências da Divisão de Desenvolvimento
e Manutenção Aplicacional

a que se refere o n.º 2
q

1 — Direção de Serviços de Assessoria e Regulamentação
1.1 — Divisão de Desenvolvimento Aplicacional

a) Planeamento, desenho, conceção, implementação e manutenção
do desenvolvimento aplicacional necessário aos serviços da DGEG, de
acordo com as melhores praticas da Administração Pública, definidas
para o setor;

b) Planeamento, desenho, conceção, implementação e manutenção
dos sítios institucionais da DGEG, assim como dos portais internos
necessários aos respetivos serviços, de acordo com as melhores praticas
da Administração Pública, definidas para o setor;

c) Acompanhamento e manutenção de projetos de desenvolvimento
de aplicações, sítios e portais, em contratações externas;

d) Implementação de políticas de atualização e manutenção das apli-
cações, sítios e portais existentes:

e) Promover a correta articulação no desenvolvimento das aplica-
ções, sítios e portais, com as infraestruturas tecnológicas existentes, de
forma a garantir os níveis de serviços de acordo com as necessidades
da DGEG;

“f) Assegurar a operacionalização de aplicações, portais e sítios, defi-
nindo uma arquitetura de informação integrada e consistente, garantindo
a necessária articulação e interoperabilidade dos sistemas internos e
externos com quem a DGEG se relaciona a nível das TIC;

£) Assegurar a administração e gestão técnica das plataformas infor-
máticas (aplicações, sítios e portais) garantindo a sua operacionalidade
bem como a disponibilização de serviços estáveis e fiáveis;

hy Definir e assegurar a aplicação de regras e normas de uso dos
sistemas de informação existentes, garantindo a segurança da infor-
mação (RGPD), confidencialidade e integridade das aplicações, sítios
e portais;

1) Propor estudos e soluções de carácter transversal com vista à con-
solidação, operacionalização e controlo das aplicações, sítios e portais.

312286286

Laboratório Nacional de Energia e Geologia, |. P.
Aviso (extrato) n.º 8865/2019

Procedimento concursal de seleção internacional
para a contratação de (1) um doutorado(a)

Por deliberação de 24 de abril de 2019, do Conselho Diretivo do La-
boratório Nacional de Energia e Geologia, 1. P., vai ser aberto, pelo prazo
de 20 dias úteis a contar da presente publicação, concurso de seleção
internacional para um lugar de doutorado para o exercício de atividades
de investigação científica na área científica de Energia, em regime de
contrato de trabalho em funções públicas a termo resolutivo incerto, com
vista ao desenvolvimento de atividades de investigação no âmbito do
Projeto de Infraestruturas de Investigação Científica, BBRI — National
Research Infrastructure on Biomass and Bioenergy financiado por fun-
dos nacionais através da FCT/MCTES (PIDDAC) e cofinanciado pelo
Fundo Europeu de Desenvolvimento Regional (FEDER) do Programa
Operacional Regional de Lisboa, para desempenhar atividades na área
da termoquímica de conversão da biomassa para obtenção de biocom-
bustíveis, químicos e outros biomateriais.
